DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 6, “and” has been deleted from line 3.
In claim 7, --and-- has been added after “current;” in line 5; and “and” has been deleted from line 7.
In claim 21, --and-- has been added after “element;” in line 11; --and-- has been added after “current;” in line 18; and “and” has been deleted from line 20.

Allowable Subject Matter
Claims 1-7, 9-16, and 18-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature sensor, wherein the temperature sensor is absent switches connected to the element (claim 1).
A method for sensing a temperature, the method comprising operating the temperature sensor without switches connected to the element (claim 10).
A non-transitory computer-readable medium having instructions stored thereon that are capable of causing or configuring a temperature sensor to operate the temperature sensor without switches connected to the element (claim 19).
A temperature sensor comprising a two-state direct current (DC)-shifting current that has opposite polarity of the two-state input current; a pull-down resistor whose voltage varies with the two-states of the DC-shifting current; and a second capacitor continuously connected between the pull-down resistor and the charge-to-digital converter; wherein the DC-shifting current, pull-down resistor and second capacitor operate to shift down a DC operating point of the charge-to-voltage converter to increase a dynamic range of the charge-to-voltage converter (claim 21).
A method for sensing a temperature, the method comprising forcing a two-state direct current (DC)-shifting current that has opposite polarity of the two-state input current into a pull-down resistor whose voltage varies with the two-states of the DC-shifting current; using a second capacitor to maintain a continuous connection between the pull-down resistor and the charge-to-digital converter; and operating the DC-shifting current, pull-down resistor and second capacitor to shift down a DC operating point of the charge-to-voltage converter to increase a dynamic range of the charge-to-voltage converter (claim 22).
A non-transitory computer-readable medium having instructions stored thereon that are capable of causing or configuring a temperature sensor to force a two-state direct current (DC)-shifting current that has opposite polarity of the two-state input current into a pull-down resistor whose voltage varies with the two-states of the DC-shifting current; use a second capacitor to maintain a continuous connection between the pull-down resistor and the charge-to-digital converter; and operate the DC-shifting current, pull-down resistor and second capacitor to shift down a DC operating point of the charge-to-voltage converter to increase a dynamic range of the charge-to-voltage converter (claim 23).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
10/19/21